Case 1:18-cv-07892-ALC Document9 Filed 10/23/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRED ALSTON, as a Trustee of THE LOCAL 272

LABOR-MANAGEMENT PENSION FUND;

FRED ALSTON, as a Trustee of THB LOCAL 272

WELFARE FUND

Plaintiffs,

~against-

LAZ PARKING LTD, LLC,

Defendant.

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: /O- 23 ~-/§&

Index No.: 18-CV-7892 (ALC)

STIPULATION AND ORDER

 

 

IT 1S HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the parties in the above-captioned action, that Defendant shall have to and including

November 5, 2018, to answer, move, or otherwise respond to Plaintiff's Complaint.

IT IS HEREBY FURTHER STIPULATED AND AGREED that this Stipulation

may be executed in counterparts and any photocopy, facsimile, or electronic signatures shall bear

the same weight as original signatures.

LAW OFFICE OF JEFFREY 8S. DUBIN
464 New York Avenue
ee No 11743

Jeffrey S. Dubin
Amy i Lucas-Strang

ATTORNEYS FOR PLAINTIFF

Dated: September 28, 2018

 
 
  
 

SO ORDERED:

    

Honorable Andrew L., Carter, Jr.
United States District Court Judge

JACKSON LEWIS P.C.

666 Third Avenue, 29" Floor
New York,

(212) 545

on iy

odd HH, And fe
obert R. Perry

ATTORNEYS FOR DEFENDANT

7 (9 ~

/0-23- 18

 

 
